MEMORANDUM ***
Marco Mendez-Hernandez petitions for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s order finding Mendez-Hernandez (1) removable for having committed an aggravated felony — sexual abuse of a minor; and (2) ineligible for a § 212(c) waiver of this ground of removability. For the reasons stated in Abebe v. Mukasey, 554 F.3d 1203 (9th Cir.2009), the petition for review is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.